840, 841, 844 (2004); Smith v. Eighth Judicial Dist, Court, 113 Nev. 1343,
                 1344, 950 P.2d 280, 281 (1997). Accordingly, we
                             ORDER the petition DENIED.




                                                                                         J.



                                                                                         J.
                                                            Cherry



                 cc: Hon. Douglas W. Herndon, District Judge
                      Paul D.S. Edwards
                      Bremer Whyte Brown & O'Meara, LLP
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A    e